In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                   No. 02-20-00351-CV

WENXIN “CINDY” XIA, INDIVIDUALLY              §   On Appeal from the 442nd District Court
AND DERIVATIVELY ON BEHALF OF
GARTH ROLLBROOK, LLC, Appellant               §   of Denton County (20-7692-442)

V.                                            §   December 2, 2021

RAYMOND FLOYD, Appellee                       §   Opinion by Justice Walker

                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s October 2, 2020 order. It is ordered that

this order of the trial court is affirmed.

       It is further ordered that appellant Wenxin “Cindy” Xia shall bear the costs of

this appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS



                                         By /s/ Brian Walker
                                            Justice Brian Walker